Order entered November 14, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00163-CV
                                      No. 05-18-00164-CV

                          IN THE INTEREST OF M.A.A., A CHILD

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                        Trial Court Cause Nos. 1-09-843 and 1-15-76

                                            ORDER
       Before the Court is appellants’ motion for leave to file their reply brief to the brief of

appellees David Rohlf and Michael Goodman.               We GRANT the motion and ORDER

appellants’ reply brief received November 12, 2019 filed as of the date of this order.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE